DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6, 13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "the first oblique angle is about + 45 degree and the second oblique angle is about – 45 degree".  This limitation is considered indefinite as it is unclear what the angles +45 degree and -45 degree are in relation to. Paragraph 0045 of the specification discloses that the angles are in relation to the longitudinal axis so for the purpose of examination it will be considered that the angles are in relation to the longitudinal axis. 
Claims 3 and 13 recite the limitation “about + 45” and “about – 45”. This limitation is considered to be indefinite as it is unclear to the examiner how close the angles need to be in order to be considered “about” close enough to “+45” and “-45”.
Claim 4 recites the term, “2D” and the definition of this term is not clear. It is recommended that the applicant state “two-dimension (2D)” at the first instance of the term “2D”.

Claims 4 and 5 recite the limitation "the second angle".  There is insufficient antecedent basis for this limitation in the claim. It is unclear to the examiner whether “the second angle” in claims 4 and 5 is the same angle as “a second oblique angle” recited in claim 1.
Claim 4 recites the limitation “as close as possible” in line 4. It is unclear to the examiner how close the angles need to be in order to be considered as close as possible. As it is currently written the angle could have a 180 degree difference and still be considered as close as possible.
Claim 6 recites the term, “3D” and the definition of this term is not clear. It is recommended that the applicant state “three-dimension (3D)” at the first instance of the term “3D”.
Claim 16 recited the limitation “more than 800 imaging elements”. This is considered indefinite, as a claim cannot claim an infinite number of possibilities. It is recommended that the claim be amended to include a range of imaging elements or a finite number of imaging elements.
Claim 18 claims dependency of itself, which is considered indefinite. For the purpose of examination, it is inferred that claim 18 is dependent of independent claim 11. 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2, 5, 7, 11, 12, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Miller et al. (US 2011/0071395, as cited in the Applicant’s 04/02/2019 IDS, hereinafter Miller).
Regarding claim 1, Miller teaches a method of intraluminal imaging (abstract), the method comprising: 
receiving imaging signals by an array of imaging elements ([0084], [0085] describe the process of receive sub-arrays 441,…, 44n receiving image signals) positioned within a distal portion of an intraluminal imaging device (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12); 
beamforming ([0084], [0085] and [0097], “the transmit beamformer directs emission of the phased ultrasound beam along the scan lines over the angles calculated for each sector”), with a micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane ([0117], front view 286A) at a first oblique angle relative to an axial direction (Fig. 4 shows the longitudinal axis of the transducer 42 is represented by the x-axis which is considered the axial axis) of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); ---
beamforming, with the micro-beamformer integrated circuit (IC) (fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal), the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees); 
generating a first image from the first imaging signals (291A, 292A in fig. 7 and figs 13B and 14B); and 
generating a second image from the second imaging signals (286A in fig. 7 and figs. 13A and 14A).
Regarding claim 2, Miller teaches the method of claim 1, as set forth above, wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 49 teaches that the second plane view is orthogonal to the first plane view).
Regarding claim 5, Miller teaches the method of claim 1, as set forth above, further comprising: 
selecting the first angle and the second angle to satisfy a predetermined criterion ([0117], the first and second angle are selected by the clinician in order to satisfy a specific yaw offset angle).
Regarding claim 7, Miller teaches the method of claim 1, as set forth above, further comprising:
displaying the first image adjacent to the second image on a display (fig. 7 and [0090] shows displaying multiple images adjacent to one another).
Regarding claim 11, Miller teaches an intraluminal imaging device (abstract), comprising: 
a flexible elongate member ([0068] and fig. 1 show the flexible elongated member) configured to be positioned within a vessel (fig. 8 shows the device being inserted within a vessel 380), the flexible elongate member including a proximal portion (36) and a distal portion (34); and 
an imaging assembly (42) mounted within the distal portion of the flexible elongate member (fig. 3 shows the transducer array 42 located within the distal end 32 of the probe 12), the imaging assembly comprising: 
an array of imaging elements ([0069], lines 6-7, “transducer array 42 is preferably a two-dimensional array of ultrasound transducer element”); and 
(fig. 5B shows transmit beamformer 200A and receive beamformer 200B connected to the array 42 which is located within the distal part 30, therefore it is considered micro) coupled to the array of imaging elements ([0070], lines 1-3, “transducer array 42 is bonded to an array backing 60 and the individual transducer elements are connected to an integrated circuit 62”), wherein the micro-beamformer IC is configured to: 
beamform first imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the front projection view 286 is considered the first imaging signal), the first imaging signals associated with a first plane at a first oblique angle relative to an axial direction of an aperture of the array of imaging elements ([0117], 286A in fig. 7A represents the front view plane with an oblique angle of 30 degrees to the x-axis and figs. 13A, 14A with [0137-]. [0091] explains how the images in fig. 7A are recalculated, wherein the front view now has a 30 degree angle with the x-axis as shown by the top/bottom views); 
beamform second imaging signals received by the array of imaging elements ([0084], [0085], [0089], [0090], describe the transmission/reception of signals from region and the left projection view 291 and right projection view 292 are considered the second imaging signal) the second imaging signals associated with a second plane at a second oblique angle relative to the axial direction of the aperture of the array of imaging elements ([0117], 291A and 292A in fig. 7A represents the side view plane with an oblique angle of -60 degrees to the x-axis and figs. 13B, 14B with [0138]. Figs 13A and 13B show that the front view and side view are perpendicular to one another, therefore if the first front image is located at a 30 degree angle with the x-axis the second side image would be located 90 degrees away at -60 degrees). 
	Regarding claim 12, Miller teaches the imaging device of claim 11, as set forth above, wherein the first oblique angle is perpendicular to the second oblique angle (figs. 13A and 13B show that the first image angle is perpendicular to the second image angle and claim 1 teaches that the second plane view is orthogonal to the first plane view).
	Regarding claim 17, Miller teaches the imaging device of claim 11, as set forth above, wherein the micro-beamformer IC includes a plurality of microchannels delay lines that are configured to apply a plurality of predetermined delays to the imaging signals received by the array of imaging elements ([0085] explains how each receive processor 220i includes a delay line that delays the transducer signal and adds the delayed signal before sending the signal to a receive beamformer).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Salgo et al. (US 2003/0060710, hereinafter Salgo).
Regarding claim 3, Miller teaches the method of claim 2, as set forth above.
Miller does not teach the first oblique angle is about +45 degree and the second oblique angle is about -45 degree.
However, 
Salgo teaches the first oblique angle is about +45 degree and the second oblique angle is about -45 degree (fig. 2A below shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).

    PNG
    media_image1.png
    604
    601
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have the first angle be at about +45 degrees and the second angle at about -45 degrees. One of ordinary skill in the art would have been motivated to make this modification in order to provide an optimal position for the two planes so that the device can generate a volume image rapidly, as recognized by Salgo ([0039]).
Regarding claim 4, Miller teaches the method of claim 1, as set forth above, further comprising:
selecting the first angle as an angle corresponding to a 2D plane viewed immediately prior to selection ([0089], lines 15-21, the first angle is placed within the two orthogonal central planes shown in fig. 4 and represents a 2D image of the region of interest or entire imaging area); 
(figs. 13A, 14A and [0135], [0137], show the angular range lines 412B and 413B that are set as the azimuthal angular range lines).
Miller does not explicitly teach determining the second angle as close as possible to orthogonal to the first angle.
However, 
Salgo teaches determining the second angle as close as possible to orthogonal to the first angle ([0029], lines 17-20, “the initial condition of the two biplane images is that the two are aligned untitled along a common center line and rotated 90 degrees with respect to each as shown in fig. 7”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have the second angle be as close as possible to orthogonal to the first angle. One of ordinary skill in the art would have been motivated to make this modification in order to view the region of interest from an orientation that would provide an image the longitudinal axis and short axis of the region of interest, as recognized by Salgo ([0037]).
Regarding claim 13, Miller teaches the device of claim 12, as set forth above.
Miller does not teach the first oblique angle is about +45 degree and the second oblique angle is about -45 degree.
However, 
Salgo teaches the first oblique angle is about +45 degree and the second oblique angle is about -45 degree (fig. 2A above shows that the first plane 510 and second plane 512 lie perpendicular to one another and that the first plane is at about +45 degree and the second plane is at about -45 degree given the placement of the drawn axis).
See motivation in claim 3, above.
Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Seward et al. (US 6,171,247, hereinafter Seward).
Regarding claims 6 and 18, Miller teaches the language of claims 1 and 11, as set forth above, further including: beamforming a plurality of imaging signals received by the array of imaging elements ([0013], lines 5-7, “the two dimensional ultrasonic imaging system acquires a plurality of two-dimensional images”).
Miller does not teach the plurality of imaging signals associated with a plurality of planes between the first plane and the second plane; and generating a 3D volume image between the first plane and the second plane from the received plurality of imaging signals.
However, 
Seward teaches beamforming a plurality of imaging signals (col. 4, lines 57-58, “the multiplane ultrasound transducer 46 transmits a plurality of sequential tomographic image planes 48”) wherein the plurality of imaging signals are associated with a plurality of planes between a start plane and an end plane (col. 4, lines 60-66, the array 46 being rotated through an arc up to 360 degrees means that the array 46 is able to rotate through the 90 degrees between the first plane and second plane and obtain a plurality of planes between the two planes. Although Seward does not specifically teach setting a first plane and a second plane it would be obvious to combine the teaches of Seward with the plane setting of Miller); and 
generating a 3D volume image between the first plane and the second plane from the received plurality of imaging signals (col. 4, line 66 – col. 5, line 1, “the series of planes 48 can be electronically coalesced into a column suitable for the making of 3-dimensional images”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to image a plurality of planes between a first and second plane and generate a 3D volume image between the first and second plane from the plurality of images obtained. One of ordinary skill in the art would have been motivated to make this modification in order to obtain a plurality of ultrasound images for a desired area of a region of interest and generate a volume image for the desired area of the region of interest, as recognized by Seward.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Lundberg et al. (US 2005/0281444, hereinafter Lundberg).
Regarding claim 8, Miller teaches the method of claim 1, as set forth above, further comprising:
displaying a third image adjacent to at least one of the first image or the second on a display, wherein the third image is generated from third imaging signals received by the array of imaging elements (fig. 7-7A shows all three plane views (front view, top/bottom view, and (right/left side view) being displayed on the same screen, and claim 58). 
Miller does not teach the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements. 
However, 
Lundberg teaches the third imaging signal is associated with a third plane aligned with the axial direction of the aperture of the array of imaging elements ([0036] and fig. 1, (132) shows the three planes aligned along a common axis that extends from the ultrasound probe. It is shown that each of the planes aligns with the axial axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have the third plane aligned with the axial direction of the aperture. Lundberg shows that imaging a region of interest with three planes is a known technique in the art and that by doing so would have allowed the user to acquire more than two views of the region of interest in the axial direction.
Claims 9, 10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy (US 2009/0030317).
Regarding claims 9 and 14, Miller teaches the language of claims 1 and 11, as set forth above, wherein the aperture is a rectangle (figs. 4 and 13A show that the transducer array 42 is arranged in a rectangular format).
Miller does not explicitly teach the aperture is asymmetrical.
However, 
Levy teaches the aperture is asymmetrical ([0053] and fig. 3 shows the aperture has 5 rows and 7 columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Miller to have an aperture that is asymmetrical. One of ordinary skill in the art would have been motivated to make this modification in order to obtain images in a plurality of different directions, as recognized by Levy ([0072]).
Regarding claims 10 and 15, modified Miller teaches the language of claims 9 and 14, as set forth above. Levy further teaches the array of imaging elements is a two-dimensional array ([0053], fig. 3 shows the aperture has 5 rows and 7 columns and that the length is aligned with the longitudinal axis).
See motivation in claim 9, above. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Levy, and further in view of Lause (US 2013/0281859).
Regarding claim 16, modified Miller teaches the device of claim 15, as set forth above. 
Modified Miller does not teach the array of imaging elements includes more than 800 imaging elements. 
However, 
Lause teaches the array of imaging elements includes more than 800 imaging elements ([0027], if a 2D array probe has elements arranged in a rectangular pattern, the azimuth direction will typically correspond to the direction of the array with more elements. According to the exemplary embodiment with 256 by 132 elements”, 256 time 132 is equal to 33,792, which is greater than 800).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by modified Miller to have an array of imaging elements includes more than 800 imaging elements. One of ordinary skill in the art would have been motivated to make this modification in order to acquire more scan lines, as disclosed by Lause ([0027]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEGEMAN/Examiner, Art Unit 3793    
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793